234 F.2d 662
John Thompson SOUTHWELL, Appellant,v.UNITED STATES of America.
No. 15324.
United States Court of Appeals Eighth Circuit.
May 2, 1956.

Morris A. Shenker and Bernard J. Mellman, St. Louis, Mo., for appellant.
Harry Richards, U.S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed and cause remanded to District Court with instructions to vacate the judgment and sentence and to dismiss the case, on suggestion of death of appellant and motion to vacate and abate judgment of District Court.